Case 2:15-cr-00688-DSF Document 802 Filed 04/18/19 Page 1 of 1 Page ID #:3236



  1   WALTER R. URBAN Esq. [STATE BAR No.: 63059]
      LAW OFFICES OF WALTER R. URBAN
  2   2609 NORTH SEPULVEDA BOULEVARD.
  3   MANHATTAN BEACH, CALIFORNIA 90266
      TEL: 310-546-4899
  4   FAX: 310-545-7078
      E-MAIL: walter@walterurbanlaw.com
  5
  6   ATTORNEY FOR DEFENDANT:
      JESSICA FRAUSTO
  7
  8                             UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
  9
                                     WESTERN DIVISION
 10
                                                          Case No.: 2:15-CR-00688-25-DSF
 11   UNITED STATES OF AMERICA,
                                                          ORDER TO CONTINUE
 12                                Plaintiff.             SENTENCING
 13                 vs.
 14                                                       Honorable Dale S. Fischer
 15   JESSICA FRAUSTO,

 16                              Defendant.

 17
 18
       GOOD CAUSE HAVING BEEN SHOWN BY STIPULATION OF PARTIES, it is so ordered
 19   that the currently scheduled April 22, 2019 hearing at 8:30 a.m. be continued to June 17, 2019 at
 20   8:30 a.m.
 21          IT IS SO ORDERED.
 22   DATED: April 18, 2019
 23
                                                   Honorable Dale S. Fischer
 24                                                UNITED STATES DISTRICT JUDGE
 25
 26
 27
 28


                                       ORDER TO CONTINUE SENTENCING
